Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 1 of 14 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 Timothy Joest, on behalf of himself and
 all others similarly situated,

             Plaintiff,                             Civil Action No: 1:20-cv-3040

 v.
                                                    CLASS ACTION COMPLAINT
 Transworld Systems Inc.,
                                                    DEMAND FOR JURY TRIAL
               Defendant.



        CLASS ACTION COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
                 THE FAIR DEBT COLLECTION PRACTICES ACT

                                          INTRODUCTION

      1. The United States Congress has found abundant evidence of the use of abusive, deceptive,

         and unfair debt collection practices by many debt collectors, and has determined that

         abusive debt collection practices contribute to the number of personal bankruptcies, to

         marital instability, to the loss of jobs, and to invasions of individual privacy. Congress

         wrote the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), to

         eliminate abusive debt collection practices by debt collectors, to insure that those debt

         collectors who refrain from using abusive debt collection practices are not competitively

         disadvantaged, and to promote consistent State action to protect consumers against debt

         collection abuses.

      2. Plaintiff Timothy Joest (“Plaintiff”), by and through Plaintiff’s attorneys, brings this class

         action to challenge the actions of Defendant Transworld Systems Inc., (“Defendant”) with




                                                   1
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 2 of 14 PageID #: 2




      regard to attempts by Defendant, a debt collector, to unlawfully and abusively collect a

      debt allegedly owed by Plaintiff, and this conduct caused Plaintiff damages.

   3. Plaintiff makes these allegations on information and belief, with the exception of those

      allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff alleges on

      personal knowledge.

   4. While many violations are described below with specificity, this Complaint alleges

      violations of the statute cited in its entirety.

   5. Unless otherwise stated, all the conduct engaged in by Defendant took place in Indiana.

   6. Any violations by Defendant were knowing, willful, and intentional, and Defendant did

      not maintain procedures reasonably adapted to avoid any such violation.

   7. All violations alleged regarding the FDCPA are material violations of the FDCPA as these

      violations would limit the ability of a hypothetical unsophisticated consumer to make an

      intelligent choice as to the alleged debt and actions that should be taken to resolve the

      alleged debt.

   8. Through this Complaint, Plaintiff does not allege that any state court judgment was entered

      against anyone in error, and Plaintiff does not seek to reverse or modify any judgment of

      any state court.

   9. Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all

      agents, employees, officers, members, directors, heirs, successors, assigns, principals,

      trustees, sureties, subrogees, representatives, and insurers of Defendant’s named.

                                 JURISDICTION AND VENUE

   10. Jurisdiction of this Court arises under 28 U.S.C § 1331 and pursuant to 15 U.S.C. §

      1692k(d).




                                                   2
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 3 of 14 PageID #: 3




   11. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the Defendant

       transacts business in this District and a substantial portion of the acts giving rise to this

       action occurred in this District.

   12. The Plaintiff resides in this Judicial District.

                                             PARTIES

   13. Plaintiff is an adult individual residing in Noblesville, Indiana, and is a “consumer” as the

       term is defined by 15 U.S.C. § 1692a(3).

   14. Plaintiff is “any person” as the term is used in 15 U.S.C. § 1692d preface.

   15. Plaintiff is informed and believes, and thereon alleges, that at all times relevant, Defendant

       conducted business in the State of Indiana.

   16. Defendant is a debt collection agency and/or debt purchaser operating from an address at

       500 Virginia Dr., Suite 514, Ft. Washington, PA 19034, and is a “debt collector” as the

       term is defined by 15 U.S.C. § 1692a(6).

   17. Defendant is a debt collection agency and/or debt purchaser and is licensed by the State of

       Indiana. See Exhibit “1” attached hereto.

   18. This case involves an obligation or alleged obligation of a consumer to pay money arising

       out of a transaction in which the money, property, insurance, or services which are the

       subject of the transaction are primarily for personal, family, or household purposes,

       whether or not such obligation has been reduced to judgment otherwise know as a “debt”

       as that term is defined by 15 U.S.C. § 1692a(5).

   19. Defendant attempted to collect a “debt” from Plaintiff and is a “debt collector” as the term

       is defined by 15 U.S.C. § 1692a(6).




                                                   3
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 4 of 14 PageID #: 4




                                 FACTUAL ALLEGATIONS

   20. Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

   21. Plaintiff allegedly incurred a debt to Aspire Indiana, Inc. that was primarily for personal,

      family or household purposes as defined by §1692(a)(5) (hereinafter, the “Debt”).

   22. On or after July 18, 2019, Plaintiff received a statement on the Debt from Aspire Indiana,

      Inc., and as of July 18, 2019, the balance of the Debt was $340.00.

   23. On or after August 14, 2019, Plaintiff received another statement on the Debt from Aspire

      Indiana, Inc., and as of August 14, 2019, the balance of the Debt was $340.00.

   24. Upon information and belief, Aspire Indiana, Inc. did not assess interest by contract or by

      statute upon the Debt.

   25. Upon information and belief, Aspire Indiana, Inc. does not assess interest by contract or by

      statute upon consumer debts it holds.

   26. The Debt allegedly owed by Plaintiff went into default.

   27. After the Debt went into default, the Debt was placed or otherwise transferred to Defendant

      for collection.

   28. Plaintiff disputes the Debt.

   29. Plaintiff requests that Defendant cease all further communication with Plaintiff on the

      Debt.

   30. Defendant’s collector(s) were employee(s) and/or representative(s) of Defendant at all

      times mentioned herein.

   31. Defendant acted at all times mentioned herein through its employee(s) and/or

      representative(s).




                                                4
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 5 of 14 PageID #: 5




                                   The First Dunning Letter

   32. On or after January 13, 2020, the Plaintiff received a dunning letter from Defendant in an

      attempt to collect the Debt (the “First Letter”). See Exhibit “2” attached hereto.

   33. The First Letter states that the Plaintiff owes a balance of $356.77 See Exhibit “2” attached

      hereto.

   34. The First Letter appears to add $16.77 in interest and/or other fees to the original balance

      of $340.00 on the Debt.

   35. The First Letter also states “The account balance will be periodically increased due to the

      addition of accrued interest, as permitted by applicable law.” See Exhibit “2” attached

      hereto.

                                  The Second Dunning Letter

   36. On or after April 22, 2020, the Plaintiff received a dunning letter from Defendant in an

      attempt to collect the Debt (the “Second Letter”). See Exhibit “3” attached hereto.

   37. The Second Letter states that the Plaintiff owes a balance of $364.20 See Exhibit “3”

      attached hereto.

   38. The Second Letter appears to add $24.20 in interest and/or other fees to the original balance

      of $340.00 on the Debt.

   39. The Second Letter also states “The account balance will be periodically increased due to

      the addition of accrued interest, as permitted by applicable law.” See Exhibit “3” attached

      hereto.

   40. The Second Letter also provides three different payment plan options that each indicate

      that the final payment on any plan may be more “because your account is accruing interest.”

      See Exhibit “3” attached hereto.




                                                5
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 6 of 14 PageID #: 6




                        Defendant’s Collection Efforts Were Improper

   41. At the time the First Letter was sent by Defendant, Defendant was not entitled to collect

      interest from Plaintiff by right of contract.

   42. At the time the First Letter was sent by Defendant, Defendant was not entitled to collect

      prejudgment interest from Plaintiff by statute.

   43. At the time of the First Letter was sent by Defendant, Defendant was not entitled to collect

      any fees on the Debt from Plaintiff.

   44. At the time the Second Letter was sent by Defendant, Defendant was not entitled to collect

      interest from Plaintiff by right of contract.

   45. At the time the Second Letter was sent by Defendant, Defendant was not entitled to collect

      prejudgment interest from Plaintiff by statute.

   46. At the time of the Second Letter was sent by Defendant, Defendant was not entitled to

      collect any fees on the Debt from Plaintiff.

   47. Because, upon information and belief, Aspire Indiana, Inc. did not assess prejudgment

      interest upon the Debt either by contract or by statute, Defendant improperly and

      unilaterally sought to collect interest from Plaintiff.

   48. Any applicable statute for prejudgment interest only allows for the assessment of interest

      after a judgment has been rendered. See Spurlock v. Receivables Management Partners,

      LLC, No. 1:17-cv-00214-RLY-TAB, 2018 U.S. Dist. LEXIS 70755, at *7-8 (S.D. Ind. Apr.

      27, 2018). (“Defendants had no obligation to inform Plaintiff that if it were to file a lawsuit

      against her, it would seek prejudgment interest, court costs and/or other statutory penalties.

      Indeed, had they done so, they would have run afoul of the FDCPA.”).




                                                 6
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 7 of 14 PageID #: 7




   49. Plaintiff did not have any judgment on the Debt at the time Defendant sent the First Letter

      or Second Letter (the “Letters”); therefore, Plaintiff could not have owed prejudgment

      interest on the Debt.

   50. Plaintiff did not have any lawsuit against him on the Debt at the time Defendant sent the

      Letters; therefore, Plaintiff could not have owed prejudgment interest on the Debt.

   51. Defendant made false threats to Plaintiff regarding the amount of the alleged Debt by

      inflating the overall balance with interest in an attempt to intimidate Plaintiff into making

      payments and/or impermissibly coerce money out of Plaintiff that Defendant was not

      entitled to, which violates the FDCPA. See Hahn v. Triumph P'ships LLC, 557 F.3d 755,

      757 (7th Cir. Ill. 2009) (“A dollar due is a dollar due. Applying an incorrect rate of interest

      would lead to a real injury . . . .”); Coyne v. Midland Funding LLC, 895 F.3d 1035, 1038

      (8th Cir. 2018) (“a false representation of the amount of a debt that overstates what is owed

      under state law materially violates [the FDCPA]”); Lannan v. Levy & White, 186 F. Supp.

      3d 77, 92 (D.Mass. 2016) (“Including prejudgment interest in the total amount due, viewed

      from the perspective of the hypothetical unsophisticated consumer, . . . could mislead the

      consumer as to the amount of the debt actually owed, which in turn could make it difficult

      for the consumer to respond effectively . . . .”) (internal quotations and citations omitted);

      see also Fulk v. LVNV Funding LLC, 55 F. Supp. 3d 967, 973 (E.D.Ky. 2014) (“the Court

      concludes that, although statutory prejudgment interest is available as a matter of course

      for liquidated claims under Kentucky law, it was not proper for LVNV to include it prior

      to receiving a judgment.”).

   52. Moreover, violations of the FDCPA, such as those detailed above, which would lead a

      consumer to alter the consumer’s course of action as to whether to pay a debt, or which




                                                7
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 8 of 14 PageID #: 8




      would be a factor in the consumer’s decision-making process, are material. See Lox v. CDA,

      Ltd., 689 F.3d 818, 827 (7th Cir. 2012).

   53. Defendant’s collection communications are to be interpreted under the “unsophisticated

      consumer” standard. See Gammon vs. GC Services, Ltd. Partnership, 27 F.3d 1254, 1257

      (7th Cir. 1994).

   54. The Seventh Circuit treats “the question of whether an unsophisticated consumer would

      find certain debt collection language misleading as a question of fact.” Lox v. CDA, Ltd.,

      689 F.3d 818, 822 (7th Cir. 2012) citing Walker v. Nat'l Recovery, Inc., 200 F.3d 500, 503

      (7th Cir.1999).

   55. Here, Defendant’s actions would cause the unsophisticated consumer to question the true

      character of the Debt, and whether the consumer indeed had the rights that Congress

      granted the consumer under the FDCPA.

   56. Plaintiff suffered unnecessary fear and emotional distress believing Defendant could

      charge Plaintiff interest that he did not in fact owe at the time he received the Letters.

                               VIOLATIONS OF THE FDCPA

   57. Defendant violated several sub-sections of the FDCPA through its form letters to Plaintiff,

      including, but not limited to, the sub-sections listed below.

   58. By stating “The account balance will be periodically increased due to the addition of

      accrued interest, as permitted by applicable law” in the Letters, Defendant violated 15

      U.S.C. § 1692d by creating a false sense of urgency that Plaintiff must pay immediately,

      or else interest would accrue on the Debt, the natural consequence of which is to harass,

      oppress, or abuse Plaintiff in connection with the collection of the Debt.




                                                 8
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 9 of 14 PageID #: 9




   59. By impermissibly adding interest to the alleged balance owed as stated in the Letters,

      Defendant violated 15 U.S.C. § 1692d by creating a false sense of urgency that Plaintiff

      must pay immediately, or else interest would accrue on the Debt, the natural consequence

      of which is to harass, oppress, or abuse Plaintiff in connection with the collection of the

      Debt.

   60. By indicating that the final payment on any payment plan outlined in the Second Letter

      may be more than what was listed in the Second Letter “because your account is accruing

      interest”, Defendant violated 15 U.S.C. § 1692d by creating a false sense of urgency that

      Plaintiff must pay immediately, or else interest would accrue on the Debt, the natural

      consequence of which is to harass, oppress, or abuse Plaintiff in connection with the

      collection of the Debt.

   61. Defendant violated 15 U.S.C. §§ 1692e and 1692e(10) by using a false, deceptive, or

      misleading representation or means in connection with the collection of the Debt,

      specifically by adding interest to the Debt, attempting to collect interest from Plaintiff, and

      by stating “the account balance will be periodically increased due to addition of interest”

      in the Letters. (Emphasis added).

   62. Defendant violated 15 U.S.C. § 1692e(2) by falsely representing the character, amount, or

      legal status of Plaintiff’s Debt, specifically by adding interest to the Debt, attempting to

      collect interest from Plaintiff, and by stating “the account balance will be periodically

      increased due to addition of interest” in the Letters. (Emphasis added).

   63. Defendant violated 15 U.S.C. § 1692e(5) by threatening to take action that cannot legally

      be taken or that is not intended to be taken, specifically by adding interest to the Debt,




                                                9
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 10 of 14 PageID #: 10




       attempting to collect interest from Plaintiff, and by stating “the account balance will be

       periodically increased due to addition of interest” in the Letters. (Emphasis added).

    64. Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable means to collect

       or attempt to collect the Debt, specifically by adding interest to the Debt, attempting to

       collect interest from Plaintiff, and by stating “the account balance will be periodically

       increased due to addition of interest” in the Letters. (Emphasis added).

    65. Defendant violated 15 U.S.C. § 1691f(1) by collecting of any amount of interest incidental

       to the principal obligation which was not expressly authorized by the agreement creating

       the debt or permitted by law in that Defendant sought to collect interest that Plaintiff did

       not legally owe and improperly asserted to Plaintiff in the Letters that “the account balance

       will be periodically increased due to addition of interest” and/or that Plaintiff’s account “is

       accruing interest.” (Emphasis added).

                                    CLASS ALLEGATIONS

    66. Plaintiff brings this action on behalf of himself individually, and on behalf of all others

       similarly situated (“the Class”).

    67. Plaintiff represents, and is a member of the Class, defined as follows:

               (i) all persons with addresses within the State of Indiana; (ii) who
               were sent one or more dunning letter(s) by Defendant; (iii) to
               recover a consumer debt on behalf of Aspire Indiana, Inc.; (iv) that
               impermissibly demanded interest; (iv) which was not returned
               undeliverable by the United States Postal Service; (v) at any time
               one year prior to the date of the filing of this Action.

    68. Defendant and its employees or agents are excluded from the Class.

    69. Plaintiff does not know the exact number of persons in the Class, but believe it to be in the

       several hundreds or more, making joinder of all these actions impracticable.




                                                 10
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 11 of 14 PageID #: 11




    70. The joinder of the Class members is impractical and the disposition of their claims in a

       class action will provide substantial benefits both to the parties and to the Court. The

       identity of the individual members of the Class is ascertainable through Defendant and/or

       Defendant’s agents’ records or by public notice.

    71. There is a well-defined community of interest in the questions of law and fact involved

       affecting the members of the Class. The questions of law and fact common to the Class

       predominate over questions affecting only individual class members, and include, but are

       not limited to, the following:

           a. Whether the Letter violated the FDCPA;

           b. Whether a debt collector has a right to prejudgment interest prior to achieving

               judgment;

           c. Whether a debt collector is entitled to collect interest when the original creditor has

               not elected to assess interest on the subject debt;

           d. Whether members of the Class are entitled to the remedies under the FDCPA;

           e. Whether members of the Class are entitled to declaratory relief pursuant to the

               FDCPA;

           f. Whether members of the Class are entitled to injunctive relief pursuant to the

               FDCPA;

           g. Whether members of the Class are entitled to an award of reasonable attorneys’

               fees and costs of suit pursuant to the FDCPA; and,

           h. Whether Defendant can satisfy the bona fide error affirmative defense pursuant to

               the FDCPA.




                                                 11
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 12 of 14 PageID #: 12




    72. As a person that received at least one written communication from Defendant in violation

       of FDCPA, Plaintiff is asserting claims that are typical of the Class.

    73. Plaintiff will fairly and adequately protect the interests of the Class.

    74. Plaintiff has retained counsel experienced in consumer class action litigation and in

       handling claims involving unlawful debt collection practices.

    75. Plaintiff’s claims are typical of the claims of the Class, which all arise from the same

       operative facts involving unlawful collection practices.

    76. A class action is a superior method for the fair and efficient adjudication of this

       controversy. Class-wide damages are essential to induce Defendant to comply with federal

       law. The interest of class members in individually controlling the prosecution of separate

       claims against Defendant is small because the maximum statutory damages in an individual

       action under the FDCPA are $1,000.00. Management of these claims is likely to present

       significantly fewer difficulties than those presented in many class claims, e.g., securities

       fraud. Additionally, members of the Class are unlikely to be aware of their rights.

    77. Defendant has acted on grounds generally applicable to the Class, thereby making

       appropriate final declaratory relief with respect to the Class as a whole.

    78. Plaintiff contemplates providing notice to the putative class members by direct mail in the

       form of a postcard and via an internet website.

    79. Plaintiff requests certification of a hybrid class for monetary damages and injunctive and/or

       declaratory relief.




                                 COUNT ONE
                 VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, ET SEQ.



                                                  12
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 13 of 14 PageID #: 13




    80. The Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       through fully stated herein.

    81. The foregoing acts and omissions constitute numerous and multiple violations of the

       FDCPA.

    82. Defendants violations of the FDCPA as alleged above include, but are not limited to: 15

       U.S.C. §§ 1692d; 1692e; 1692e(2); 1692e(5); 1692e(10); 1692f; 1692f(1).

    83. As a result of each and every violation of the FDCPA, Plaintiff is entitled to statutory

       damages in the amount up to $1,000.00, and such amount as the Court may allow for all

       other class members, without regard to a minimum individual recovery, not to exceed the

       lesser of $500,000.00 or 1 per centum of the net worth of the debt collector pursuant to 15

       U.S.C. § 1692k(a)(2)(B); and reasonable attorneys’ fees and costs pursuant to 15 U.S.C. §

       1692k(a)(3) from Defendant.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff prays that the Court grant the following:

              That this action be certified as a class action on behalf of the Class as requested

               herein;

              That Plaintiff be appointed as representative of the Class;

              That Plaintiff’s counsel be appointed as counsel for the Class;

              An award of statutory damages of $1,000.00 for Plaintiff and such amount as the

               Court may allow for all other class members, without regard to a minimum

               individual recovery, not to exceed the lesser of $500,000.00 or 1 per centum of

               the net worth of the debt collector, pursuant to 15 U.S.C. § 1692k(a)(2)(B);

              An award of costs of litigation and reasonable attorneys’ fees, pursuant to 15



                                                 13
Case 1:20-cv-03040-TWP-MPB Document 1 Filed 11/19/20 Page 14 of 14 PageID #: 14




                U.S.C. § 1692k(a)(3), against Defendant;

               Any and all other relief that this Court deems just and proper.

                                         JURY DEMAND

        The Plaintiff demands a trial by jury of all issues to triable pursuant to Rule 38 of the

 Federal Rules of Civil Procedure.




 Dated: November 19, 2020

                                                      Respectfully Submitted,


                                                      By: /s/Thomas E. Irons

                                                      Thomas E. Irons, Esq. #19822-49
                                                      Sawin & Shea, LLC.
                                                      Attorneys for Plaintiff
                                                      6100 N. Keystone Avenue, Suite 620
                                                      Indianapolis, IN 46220
                                                      Telephone: (317) 255-2600
                                                      Facsimile: (317) 255-2905
                                                      E-mail: tirons@sawinlaw.com




                                                 14
